
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1916
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Public Health Service Act to
		  modify the program for the sanctuary system for surplus chimpanzees by
		  terminating the authority for the removal of chimpanzees from the system for
		  research purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chimp Haven is Home
			 Act.
		2.Sanctuary system for surplus chimpanzees;
			 termination of authority for removal from system for research purposes
			(a)In generalThe first section 481C of the Public Health
			 Service Act (42
			 U.S.C. 287a–3a) (added by section 2 of
			 Public Law
			 106–551) is amended in subsection (d)—
				(1)in paragraph (2), in subparagraph (J), by
			 striking If any chimpanzee is removed and all that follows;
			 and
				(2)in paragraph (3)—
					(A)in subparagraph (A)—
						(i)by striking clause (ii); and
						(ii)by striking except as
			 provided in the matter preceding clause (i) and all that follows
			 through behavioral studies and inserting the following:
			 except that the chimpanzee may be used for noninvasive behavioral
			 studies;
						(B)by striking subparagraph (B);
					(C)by redesignating subparagraph (C) as
			 subparagraph (B); and
					(D)in subparagraph (B) (as so redesignated),
			 by striking under subparagraphs (A) and (B) and inserting
			 under subparagraph (A).
					(b)Technical correctionPart E of title IV of the Public Health
			 Service Act (42
			 U.S.C. 287 et seq.) is amended by redesignating the second
			 section 481C (added by section 204(a) of
			 Public Law
			 106–505) as section 481D.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
